Citation Nr: 1450626	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  10-11 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from April 1970 to April 1973 and from December 2003 to October 2005.  He also had additional service in the Army National Guard.  He received various decorations evidencing combat, including the Combat Action Badge.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Jackson, Mississippi, that denied service connection for hypertension and for a left knee disability (listed as a left knee condition, to include degenerative joint disease).  

In March 2012, the Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the claims file.

In December 2012, the Board remanded the issues of entitlement to service connection for hypertension and for a left knee disability for further development.  

In an August 2014 statement, the Veteran raised an issue of entitlement to an increase in a 30 percent rating for post-traumatic stress disorder (PTSD).  That issue is not before the Board at this time and is referred to the RO for appropriate action.  

The issue of entitlement to service connection for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's hypertension had its onset during his second period of active duty.  


CONCLUSION OF LAW

The criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1113, 1131, 1137, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009.  

The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual was disabled or died from a disease or injury incurred in or aggravated in the line of duty, and any period of inactive duty training during which the individual was disabled or died from an injury incurred in or aggravated in the line of duty.  38 U.S.C.A. § 101(24).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

The Veteran is service-connected for PTSD and diabetes mellitus with erectile dysfunction.  He is also service-connected for diabetic nephropathy; migraine headaches; sinusitis; gastroesophageal reflux disease; bilateral traumatic arthritis of the feet and ankles; plantar fasciitis of the feet; residuals of a mole on the face; bilateral hearing loss; and tinnitus.

The Veteran contends that he has hypertension that is related to service, to include as due to Agent Orange exposure.  He also asserts, alternatively, that his hypertension is related to his service-connected PTSD and/or his diabetes mellitus with erectile dysfunction.  

The Veteran's service treatment records for his period of active duty in the Army from April 1970 to April 1973 do not show complaints, findings, or diagnoses of hypertension or any elevated blood pressure readings.  

The service treatment records for the Veteran's second period of active duty in the Army from December 2003 to October 2005 do not specifically show treatment for hypertension, but do indicate that he had elevated blood pressure readings on multiple occasions.  

An October 2004 examination report related a blood pressure reading of 155/88.  There were notations that the Veteran's heart and vascular system were normal.  

A November 2004 private treatment record from the Hattiesburg Clinic, during the Veteran's period of service, noted a blood pressure reading of 140/80.  

A January 2005 treatment report noted that the Veteran was seen for a migraine headache.  His blood pressure reading was 157/90.  The assessment did not refer to hypertension.  

An August 2005 treatment report indicated that the Veteran was seen for follow-up and for medication refills.  The examiner reported that the Veteran's blood pressure reading was 156/102.  The assessment included blood pressure, isolated, elevated.  The examiner indicated that the Veteran would be provided with a five-day blood pressure monitor.  Additional treatment entries dated in August and September 2005 noted a problem list that included blood pressure, isolated, elevated.  

Post-service private and VA treatment records show treatment for hypertension since at least 2008.  

For example, a September 2008 VA hypertension examination report noted that the Veteran reported that he was diagnosed with hypertension approximately five years earlier.  He also stated that he had hypertension when he served in Vietnam.  The Veteran indicated that he was treated for hypertension when he came back home in 2004 or 2005.  The Veteran stated that he was taking Hydrochlorothiazide and Lisinopril for his hypertension.  The diagnoses included hypertension.  

A February 2013 VA hypertension examination report included a notation that the Veteran's claim file was reviewed.  The Veteran reported that he was diagnosed with hypertension at Fort Campbell in Kentucky.  He stated that he was placed on Univasc for his hypertension.  

The diagnosis was hypertension.  The examiner indicated that the Veteran's claimed hypertension was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reported that a review of the claim file did not show documentation of the Veteran being diagnosed with hypertension.  The examiner stated that the claim file also did not indicate that elevated blood pressure readings were taken two or more times on at least three different days.  

The examiner also commented that it was not at least as likely as not (probability of at least 50 percent) that the Veteran's current hypertension was proximately due to (caused by) a service-connected disability.  The examiner further stated that it was not at least as likely as not (probability of at least 50 percent) that the Veteran's current hypertension was aggravated by a service-connected disability.  The examiner stated that the claim file did not show elevated blood pressure readings taken on at least three different days.  It was noted that the Veteran had isolated one-time elevations of his blood pressure, but that they were separated with normal blood pressure readings.  The examiner stated that the Veteran was also not provided with any medication for control of his hypertension.  

The medical evidence shows that the Veteran was noted to have multiple elevated blood pressure readings during his second period of active duty in the Army from December 2003 to October 2005.  The Veteran is also currently diagnosed with hypertension.  There is a negative opinion of record pursuant to a February 2013 VA hypertension examination report.  The examiner found that the Veteran's hypertension was not related to his period of service and that it was not caused by, or aggravated by, his service-connected disabilities.  However, the examiner did not address whether the Veteran's hypertension was related to his presumed Agent Orange exposure during his first period of service.  Additionally, the examiner provided little or no rationale for his opinion that the Veteran's hypertension was not caused by or aggravated by any of his service-connected disabilities.  In fact, the examiner did not discuss any of the Veteran's service-connected disabilities.  Therefore, the Board finds that the VA examiner's opinion has little probative value in this matter.  

In light of the problems with the March 2013 VA hypertension examination, and the documented treatment for elevated blood pressure readings during the Veteran's second period of active duty in the Army, the Board cannot conclude that the preponderance of the evidence is against the claim for service connection for hypertension.  

Resolving any doubt in the Veteran's favor, the Veteran has hypertension that had its onset during service.  Service connection for hypertension is warranted.  


ORDER

Service connection for hypertension is granted.  


REMAND

The case was previously remanded by the Board in December 2012, partly to schedule the Veteran for a VA examination to determine the nature and etiology of any current left knee disability.  The examiner was to diagnose all current left knee disabilities.  The examiner was also to provide an opinion as to whether the evidence of record clearly and unmistakably (i.e., it must be undebatable) showed that the Veteran's pre-existing left knee disability did not increase in severity during his period of service from December 2003 to October 2005, or that any increase in disability was due to the natural progression of the disability.  

Pursuant to the December 2012 Board remand, the Veteran was afforded a VA knee and lower leg condition examination in February 2013.  The diagnosis was degenerative joint disease of the left knee.  The examiner indicated that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner stated that review of the claim file found no documentation of complaints of knee conditions while the Veteran was on active duty or within one year of his discharge.  It was noted that radiological studies supported that the Veteran had degenerative joint disease and that such condition was age-related, but could be caused by trauma.  The examiner stated that claim file showed that the Veteran underwent a meniscus surgery in 1978, but failed to show complaints of left knee problems during the 2003 to 2005 period of active duty, or within one year afterwards.  

The examiner did not address whether the evidence of record clearly and unmistakably showed that the Veteran's pre-existing left knee disability did not increase in severity during his period of service from December 2003 to October 2005, as requested pursuant to the December 2012 Board remand.  Additionally, the examiner stated that the Veteran was not treated for complaints of left knee problems while he was on active duty.  However, the Veteran was treated for a left knee problem on one occasion during his first period of active duty in the Army from April 1970 to April 1973.  Additionally, the service treatment records for the Veteran's second period of service from December 2003 to October 2005 show that he was placed on physical profiles for his left knee.  

Significantly, the examiner did not address the Veteran's reports of left knee problems since his period of service.  The Veteran is competent to report having left knee problems during service and since service and has repeatedly done so.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In light of the problems with the March 2012 VA spine examination report, the Board finds that the Veteran has not been afforded a VA examination with the opportunity to obtain responsive etiological opinions, following a thorough review of the entire claims folder, as to his claim for service connection for a left knee disability.  Such an examination must be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006); See also Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Prior to the examination, any outstanding records of pertinent medical treatment must be obtained and added to the record.  

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all medical providers who have treated him for left knee problems since May 2012.  Obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain records, inform him of such, and advise him he may obtain and submit those records.  

2.  Schedule the Veteran for a VA examination by an appropriate medical professional, who has not previously examined him, to determine the nature and likely etiology of his claimed left knee disability.  The entire claim file, to include all electronic files, must be reviewed by the examiner.  The examiner must diagnose all current left knee disabilities.  

Based on a review of the claim file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not (a 50 percent or greater probability) that any currently diagnosed left knee disabilities are related to and/or had their onset during his periods of service.  

The examiner must specifically acknowledge and discuss the Veteran's treatment for his left knee during his first period of active duty from April 1970 to April 1973, and his physical profiles for left knee problems during his second period of service from December 2003 to October 2005, as well as his reports of left knee problems since his periods of service.  

If the examiner finds that any currently diagnosed left knee disabilities clearly and unmistakably (there can be no evidence to the contrary) existed prior to the Veteran's entry into his second period of service, the examiner must comment on whether any such pre-service conditions were permanently worsened by service.  If such pre-service conditions were permanently worsened by service, the examiner must state whether the worsening was clearly and unmistakably (there can be no evidence to the contrary) NOT worsened beyond the normal course of the condition.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

3.  Then readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


